                                                      UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF KENTUCKY
                                                     CENTRAL DIVISION at LEXINGTON

    HERDGUARD, LLC,                                                 )
                                                                    )
                 Plaintiff,                                         )
                                                                    )            Case No.
    v.                                                              )      5:16-cv-468-JMH-EBA
                                                                    )
    NXT GENERATION PET, INC., et                                    )          MEMORANDUM OPINION
    al.,                                                            )               AND ORDER
                                                                    )
                 Defendants.                                        )

                                         ***
              Plaintiff Herdguard, LLC, was the creator of “Bodyguard 360,”1

a dry powder scent suppression product developed to mask the scent

of deer hunters.                                     Representatives of Defendant NXT Generation Pet

approached Herdguard representatives about acquiring Herdguard and

Bodyguard                       360.                  During   negotiations,    the   parties,   including

manufacturer Vermont Soap, executed non-disclosure (“NDA”) and

confidentiality agreements.                                      Herdguard and NXT failed to reach an

agreement pertaining to the acquisition of Bodyguard 360.                                           Still,

Herdguard alleges that Defendants NXT and Vermont soap violated

the agreements in two primary ways.                                     First, Herdguard alleges that

NXT and Vermont Soap reverse engineered the confidential formula

for Bodyguard 360 and sold the reverse engineered product as a

product called “Ultimate Outdoor Protection.”                                          Second, Herdguard



                                                            
1 The product name for Bodyguard 360 is spelled in a variety of
ways in the record and pleadings. For consistency, the Court will
spell the product name as “Bodyguard 360.”
                                                                    1
 
claims that NXT engaged in a business relationship with Vermont

Soap, in violation of the non-circumvention clause in the Mutual

NDA.

       NXT and Vermont Soap moved for summary judgment.       [DE 64,

Motion for Summary Judgment by NXT and Jason Riccardi and DE 67,

Motion for Summary Judgment by Vermont Soap].            Additionally,

Herdguard moved for partial summary judgment.       [DE 68, Herdguard

Motion for Summary Judgment].          The parties have responded in

opposition to the applicable motions for summary judgment.         [DE

65. Response by Herdguard to DE 64; DE 74 Response by Herdguard to

DE 67; DE 71 Response by Vermont Soap to DE 68; and DE 73 Response

by NXT to DE 68].     Additionally, the parties have either replied

in support of their motions or the time to reply has expired.      [DE

69 Reply of NXT and Riccardi and DE 75 Reply of Vermont Soap].     As

a result, this matter is ripe for review and consideration of all

pending motions for summary judgment will be consolidated in this

memorandum opinion and order.

       For the reasons that follow, NXT and Riccardi’s motion for

summary judgment [DE 64] is GRANTED IN PART and DENIED IN PART,

Vermont Soap’s motion for summary judgment [DE 67] is GRANTED, and

Herdguard’s motion for partial summary judgment [DE 68] is DENIED.

                I.   Procedural and Factual Background

       Herdguard was the creator of Bodyguard 360, a dry powder scent

suppression product originally marketed to mask the scent of deer

                                   2
 
hunters.     [DE 67 at 1, 4, Pg ID 566, 569].    To produce Bodyguard

360, Herdguard used a base soap product sold by Vermont Soap that

was filtered through a substance known as diatomaceous earth. [Id.

at 1-2, 4-5, Pg ID 566-67, 569-70].       The base soap product from

Vermont Soap was then infused with other proprietary ingredients

to produce Bodyguard 360.     [Id. at 4-5, Pg ID 569].

     Sometime around May 2015, NXT’s president, Jason Riccardi,

approached Herdguard owner Kenneth Stewart about NXT acquiring

Herdguard.    [DE 64 at 4, Pg ID 316; DE 68 at 2, Pg ID 748; DE 67

at 5, Pg ID 570].       During the negotiations, NXT and Herdguard

entered    into   two   non-disclosure   agreements   (“NDAs”).       The

“Herdguard NDA” was signed by the parties on May 20, 2015, and is

governed by Kentucky law.     [DE 64-4, Herdguard NDA].    The “Mutual

NDA,” also dated May 20, 2015, is governed by New Jersey law.         [DE

64-5, Mutual NDA].      The parties do not remember which agreement

was signed first.

     Then, on June 15, 2015, Herdguard and Vermont Soap entered

into a confidentiality agreement at Herdguard’s request.          [DE 67-

5, Confidentiality Agreement; DE 67 at 6, Pg ID 571].                The

confidentiality agreement between Herdguard and Vermont Soap is

governed by Vermont law.     [DE 67-5 at 2, Pg ID 681].

     Subsequently, NXT and Herdguard engaged in discussions about

NXT purchasing Herdguard.     [See DE 68-3, Various Emails].      On June



                                   3
 
17, 2015, Crystal Geis,2 a Herdguard employee, sent NXT the formula

for Bodyguard 360.                                        [DE 67-4 at 1, Pg ID 675].                 Then, on June 26,

2015, Herdguard sent the formula for Bodyguard 360 to Vermont Soap

through email.                                 [DE 67-7 at 1, Pg ID 687].

              At some point during the negotiations, NXT expressed interest

in         visiting                     Vermont                Soap’s    facilities.           Herdguard       employees

coordinated with officials at NXT and Vermont Soap to arrange for

NXT            representatives                                 to     visit       Vermont     Soap’s     manufacturing

facility.                       [DE 68-1 at 9, Pg ID 770].                            Riccardi and Beth Sommers,

an NXT employee/representative, visited Vermont Soap on July 8,

2015.               [DE 67-8 at 3, PG ID 691].

              Ultimately, though the parties exchanged drafts of an asset

purchase                     agreement,                        they    never       executed     an     asset   purchase

agreement and the negotiations fell apart.                                                       [DE 64-2, Sommers

Deposition at 6, Pg ID 376; DE 64-3, Riccardi Deposition at 3-5,

7-8, Pg ID 380-82, 384-85].

              Still, Vermont Soap did perform experiments and develop some

products for NXT after NXT officials visited the Vermont Soap

facility.                         In fact, Riccardi testified that the purpose of his

initial visit to Vermont Soap’s facility in July 2015 was both to



                                                            
2 “Crystal Ryan” is listed as the email sender for the address
“crystal@herdguard.com.”   [DE 67-4 at 1, Pg ID 675].      But the
emails from this address are signed as “Crystal Geis.”      [Id.].
For consistency, the Court will use Crystal Geis, but Crystal Ryan
and Crystal Geis appear to be the same person.
                                                                              4
 
conduct    due   diligence   as   part       of     the    Herdguard   acquisition

negotiations and to seek a manufacturer for NXT products.                    [DE 68-

6, Riccardi Deposition at 4-5, Pg ID 809-10]. Vermont Soap asserts

that it conducted an experiment in an attempt to develop a foaming

hand soap for NXT.        [DE 67-8, Plesent Deposition at 8-9, Pg ID

696-97].    But this product was rejected because it did not work.

[Id.].

     Additionally, in October 2015, Vermont Soap was testing a

deodorizing spray product for NXT that used diatomaceous earth.

[Id. at 10-11, Pg ID 698-99].                 But Larry Plesent, corporate

designee of Vermont Soap, testified that experimentation on this

product was ultimately discontinued because the product was too

similar to the Herdguard formula for Bodyguard 360.                    [Id. at 10-

13, Pg ID 698-701; see also DE 67-10, Emails].

     Furthermore,     Vermont     Soap       sold    NXT    an    insect   repellant

product containing citronella marketed by NXT as “Ultimate Outdoor

Protection.”     [DE 67-8 at 5, Pg ID 693].                 According to Vermont

Soap, this product was initially developed as “insect armor” or

“camping spray” before Vermont Soap began doing business with

Herdguard    and    was    purchased         off-shelf       by    NXT.       [Id.].

Additionally, Plesent testified that before doing business with

Herdguard, Vermont Soap did not have any product on the market

that used diatomaceous earth as an ingredient.                   [Id. at 5-6, Pg ID

693-94].

                                         5
 
     Subsequently, in April 2016 Herdguard executed a dissolution

agreement and the company dissolved, distributing all assets and

assigns to Stewart.     [DE 67-12].       In November 2016, Stewart filed

this lawsuit in Garrard Circuit Court, which was removed to this

Court in December 2016.    [DE 1; DE 1-1].

     Furthermore, in December 2016, Stewart executed an asset

purchase agreement and sold Herdguard’s assets to DCS Enterprises,

LLC. [DE 67-13]. The purchase agreement excepted Stewart’s rights

to pursue this lawsuit.      [Id. at 3-4, Pg ID 724-45].            But the

principal of DCS Enterprises died soon after the asset purchase

agreement was signed and Stewart elected not to enforce the asset

purchase   agreement,   opting   to   release    DCS   from   the   purchase

agreement and having DCS convey the rights and assets back to

Stewart.   [DE 67-2 at 17-22, 347-49, Pg ID 614-19, 658-60].             In

deposition testimony, Stewart indicated that he planned on selling

Bodyguard 360 again.    [Id. at 64, Pg ID 661].

     Finally, NXT and Vermont Soap stopped doing business with one

another in 2017, after this lawsuit was filed.         [DE 67-11 at 3, Pg

ID 717; DE 67-8 at 13-14, Pg ID 701-02].          This lawsuit generally

alleges that the agreements were violated the NDAs in two ways:

(1) by reverse engineering the formula for Bodyguard 360 to make

a similar product called “Ultimate Outdoor Protection,” and (2) by

doing business with each other to circumvent Herdguard’s business

relationships in violation of the agreements.

                                      6
 
                           II.   Legal Standard

     Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law.           Fed. R. Civ. P. 56(a).    A material

fact is one “that might affect the outcome of the suit under

governing law.”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).    The moving party has the burden to show that “there

is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).              “A dispute

about a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Smith v. Perkins Bd. of Educ., 708 F.3d 821, 825 (6th Cir. 2013)

(internal quotations omitted).          The Court construes the facts in

the light most favorable to the nonmoving party and draws all

reasonable    inferences   in    the    non-moving   party’s   favor.   See

Anderson, 477 U.S. at 248; Hamilton Cty. Educ. Ass'n v. Hamilton

Cty. Bd. of Educ., 822 F.3d 831, 835 (6th Cir. 2016).

     In a diversity action like this one, the Court must apply the

substantive law of the forum state and federal procedural law.

Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427-28

(1996); Hanna v. Plumer, 380 U.S. 460, 465-66 (1965); Erie R.R.

Co. v. Tompkins, 304 U.S. 64, 78-80 (1938); Hoven v. Walgreen Co.,

751 F.3d 778, 783 (6th Cir. 2014).           Thus, “where a federal court

is exercising jurisdiction solely because of the diversity of

                                        7
 
citizenship of the parties, the outcome of the litigation in the

federal court should be substantially the same . . . as it would

be if tried in a State court.”                Guaranty Trust Co. v. York, 326

U.S. 99, 109 (1945).           Ultimately, to determine whether summary

judgment should be granted here, the Court must look to state law

and court decisions, as well as other relevant materials. Meridian

Mut. Ins. Co. v. Kellman, 197 F.3d 1178, 1181 (6th Cir. 1999).

                                 III.    Analysis

              A.     Voluntary Dismissal of Certain Counts

     As an initial matter, Herdguard states that it wishes to

dismiss certain counts against the defendants in this action.

Specifically, “Herdguard voluntarily dismisses Counts IV, V, and

VII against NXT and Riccardi.                 By dismissing Counts V and VII

against Riccardi individually, Herdguard dismisses Riccardi as a

defendant in this litigation.”            [DE 65, Herdguard Response at 2,

Pg ID 437].    Additionally, as to Vermont Soap, “Herdguard does not

object to the dismissal of Counts V and VII, in that they are

subsumed in the claims for breach of contract.”              [DE 74, Herdguard

Response at 1, Pg ID 1027].

     Federal       Rule   of   Civil    Procedure    21   provides   the   proper

procedural mechanism through which individual counts or claim may

be dismissed against certain parties without disposing of the

entire action.       See United States ex rel. Doe v. Preferred Care,

Inc., 326 F.R.D. 462, 464 (E.D. Ky. 2018) (citing Philip Carey

                                          8
 
Manufacturing Company v. Taylor, 286 F.2d 782, 785 (6th Cir.

1961)).

         “On motion or on its own, the court may at any time, on just

terms, add or drop a party. The court may also sever any claim

against a party.”    Fed. R. Civ. P. 21.   The rule applies where “no

relief is demanded from one or more of the parties joined as

defendants.”     Letherer v. Alger Grp., LLC, 328 F.3d 262, 267 (6th

Cir. 2003).       Normally, under the rule, Courts must consider

prejudice to the nonmoving party.      See Wilkerson v. Brakebill, No.

3:15-CV-435-TAV-CCS, 2017 WL 401212, at *2 (E.D. Tenn. Jan. 30,

2017); Arnold v. Heyns, No. 13–14137, 2015 WL 1131767, at *4 (E.D.

Mich. Mar. 11, 2015).    The inquiry overlaps with Rule 41 standards

“as guidance in evaluating potential prejudice to the non-movant.”

Wilkerson, 2017 WL 401212, at *2.        Courts determine whether the

nonmoving party would suffer “plain legal prejudice” and consider:

(1) defendant’s effort and expense of preparation for trial; (2)

excessive delay and lack of diligence on plaintiff’s part in

prosecuting the case; (3) insufficient explanation for the need

for dismissal; and (4) whether a motion for summary judgment is

pending.”     Grover v. Eli Lily & Co., 33 F.3d 716, 718 (6th Cir.

1994).

     But here, the nonmoving parties support the dismissal of these

claims.     [DE 69, NXT’s and Riccardi’s Reply at 1, Pg ID 863; DE

75, Vermont Soap’s Reply at 10, Pg ID 1055]. As a result, dismissal

                                   9
 
of these counts is appropriate since all parties agree to the

dismissal.       Thus, Counts IV, V, and VII of Herdguard’s complaint

against    NXT      and    Riccardi     are    dismissed   without   prejudice.

Additionally, Counts V and VII of Herdguard’s complaint against

Vermont Soap are dismissed without prejudice.

                          B.   Breach of Contract Claims

       After     the      voluntary     dismissal    of    certain   counts    in

Herdguard’s complaint, this matter primarily amounts to an action

for breach of contract.         Generally, Herdguard brings two principle

claims in this lawsuit.               First, Herdguard claims that NXT and

Vermont Soap breached provisions in the NDAs and confidentiality

agreements     by      using   Herdguard’s      confidential    information    to

produce and manufacture a product using the formula for Bodyguard

360.   Second, Herdguard claims that NXT breached provisions of the

Mutual NDA by engaging in a business relationship with Vermont

Soap and by tortuously interfering with the business relationship

between Herdguard and Vermont Soap.

       As was previously discussed, each of the contracts contain a

choice of law provision invoking the law of different states.                 The

Herdguard NDA [DE 64-6] is governed by Kentucky law.                 The Mutual

NDA [DE 64-5] is governed by New Jersey law.                   The Vermont Soap

confidentiality agreement [DE 67-5] is governed by Vermont law.

Still, there is no apparent conflict of law issue.



                                          10
 
      The elements for breach of contract in all three states are

similar.   Generally, the essential elements to establish breach of

contract include: (1) existence of a valid contract, including

consideration;    (2)   breach    or        deficient     performance     of    the

contractual provisions; and (3) damages.                See, e.g., Globe Motor

Co.   v.   Igdalev,     139     A.3d    57,      64     (N.J.    2016);        Metro

Louisville/Jefferson Cty. Gov’t v. Abma, 326 S.W.3d 1, 8 (Ky. Ct.

App. 2009); Reynolds v. Chynoweth, 34 A. 36, 37 (Vt. 1895).

      Here, the parties do not dispute the validity of the NDAs and

confidentiality agreement nor do they argue that the terms of the

contracts are ambiguous.        As a result, the inquiry here for the

Court is simply whether a material dispute of genuine fact exists

pertaining to whether the relevant contractual provisions were

violated by either NXT or Vermont Soap.

(1) Alleged Reverse Engineering of the Bodyguard 360 Formula and
Production of Competing “Ultimate Outdoor Protection Product

      In the complaint, Herdguard alleges that the Ultimate Outdoor

Protection insect repellant product is substantially the same as

Herdguard’s Bodyguard 360 product.             Still, even when construing

the facts in the light most favorable to Herdguard and drawing all

reasonable inferences in Herdguard’s favor, there is no genuine

dispute of material fact on this claim.

      First,   according   to   Vermont       Soap,     the   product   that    NXT

marketed as Ultimate Outdoor Protection was produced well before


                                       11
 
there was any business relationship between Herdguard and Vermont

Soap.     [DE 67-8 at 5, Pg ID 693].          Herdguard does not appear to

dispute this fact.        [DE 74 at 4, Pg ID 1030].     As a result, if the

product NXT marketed as Ultimate Outdoor Protection existed before

Herdguard and Vermont Soap had a business relationship, then it is

impossible that Ultimate Outdoor Protection was created based on

the Bodyguard 360 product formula.

        Second, Ultimate Outdoor Protection does not appear to use

diatomaceous earth, which is the main ingredient in Bodyguard 360.

In fact, during his deposition, Stewart admitted that a product

that does not contain diatomaceous earth could not be using the

Bodyguard 360 formula.        [DE 67-2 at 52, Pg ID 649].       Of course, at

one time Stewart alleged that Ultimate Outdoor Protection does use

diatomaceous       earth,     but   Stewart’s     unsupported     belief   is

insufficient to establish a genuine issue of material fact on this

issue.    [See DE 67-2 at 42, Pg ID 639].

        Third, and lastly, contrary to Stewart’s allegations, the

undisputed facts indicate that Ultimate Outdoor Protection and

Bodyguard    360    are     dissimilar    products   with   different   uses.

Bodyguard 360 was originally designed and marketed as a scent

suppression product for deer hunters.           [DE 67 at 1, 4, Pg ID 566,

569].    Alternatively, Ultimate Outdoor Protection was designed and

marketed as an insect repellant containing citronella.              [DE 67-8

at 5, Pg ID 693].         Stewart alleged generally that the products

                                         12
 
perform the same way, but Stewart’s assertion is contradicted by

the evidence and common sense.       [DE 67-2 at 43, Pg ID 640].         It is

common knowledge that products containing citronella have a strong

odor.   As a result, any product containing citronella could not be

said to perform the same way as a scent suppression product

intended to mask the scent of deer hunters.

     Ultimately, even when reading the facts in the light most

favorable   to   Herdguard,    there      is   insufficient     evidence   to

demonstrate that Ultimate Outdoor Protection is made from the same

formula or performs in the same manner as Bodyguard 360.                 As a

result, NXT and Vermont Soap are entitled to summary judgment on

any claim that they reverse engineered the Bodyguard 360 formula

to create a competing product.

(2) Vermont Soap and Alleged Violation of the Confidentiality
Agreement

     Herdguard    claims      that     Vermont     Soap       breached     the

confidentiality agreement by disclosing confidential information

about the Bodyguard 360 formula to NXT.         Even so, when viewing the

facts in the light most favorable to Herdguard and resolving all

reasonable inferences in Herdguard’s favor, there is insufficient

evidence to demonstrate that Vermont Soap disclosed confidential

information about Bodyguard 360’s formula to NXT representatives.

Ultimately, unsupported and purely speculative allegations by

Herdguard are insufficient to demonstrate a genuine issue of


                                     13
 
material fact that would allow Herdguard’s claims against Vermont

Soap to move forward.

     The confidentiality agreement between Herdguard and Vermont

Soap provides in part that:

          3. The Corporation and the Client each agree to
     maintain in confidence all Confidential Information
     received, each from the other, hereunder, and each party
     agrees not to disclose said Confidential Information to
     third parties without the prior written consent of the
     other party.
          4. The Corporation and the Client each agree not to
     make use of the Confidential Information received each
     from the other, other than in relation to work which may
     be done under agreement between the parties without the
     prior written consent of the other party.

[DE 67-5 at 1, Pg ID 680].      The agreement defines “Confidential

Information” as:

     1) all written information disclosed by each party to
     the other, that is marked on its face as either
     confidential or proprietary, and 2) all oral information
     which, within 15 days after disclosure, is summarized
     and confirmed by the disclosing party to the recipient,
     in writing, as confidential and proprietary.

[Id.].

     Herdguard alleges that NXT representative Riccardi “quizzed

Vermont Soap on the proprietary formula created by Herdguard.”

[DE 1-1 at 7, Pg ID 14].       Additionally, Herdguard alleges that

“[o]n or about July 15, 2015, NXT’s agents contacted Herdguard by

telephone” and “informed Herdguard that Vermont Soap knew the

formula for Body Guard 360.”    [Id.].




                                  14
 
       But   undisputed    evidence    in    the    record    demonstrates      that

Herdguard disclosed the formula for Bodyguard 360 to Vermont Soap

in an email on June 26, 2015.          [DE 67-7 at 1, Pg ID 687].              Thus,

Herdguard knew that Vermont Soap had the formula for Bodyguard

360.

       Still, in its response to Vermont Soap’s motion for summary

judgment,     Herdguard    infers     that    Vermont     Soap    discussed      the

Bodyguard 360 formula with NXT representatives based on their

assertion that Riccardi knew both the formula and the process or

method of infusing ingredients to produce Bodyguard 360.                         Of

course, Riccardi did testify that he gave Herdguard feedback on

Bodyguard 360, saying that he had been told that the product is

too simple and that it could be replicated.               [DE 68-6 at 11-12, Pg

ID 816-17].     As a result, Herdguard infers that it must be Vermont

Soap that discussed the formula with Riccardi and told him that

the formula could be replicated.

       Even so, this inference is not reasonable, and the Court does

not have to accept an allegation that is not supported by any

objective evidence in the record.                  Herdguard has produced no

factual      evidence,     other     than    unsupported       and     speculative

allegations,     that     indicate    that    Vermont     Soap    discussed      the

Bodyguard 360 formula with NXT representatives.                 In fact, Vermont

Soap    vehemently       denies    discussing       the      formula    with    NXT

representatives.     When asked if Vermont Soap ever communicated the

                                        15
 
formula for Bodyguard 360 to anyone from NXT Generation Pet, Larry

Plesent responded, “Absolutely not.”         [DE 67-8 at 15, Pg ID 703].

Additionally, when Jason Riccardi was asked if Larry Plesent of

Vermont   Soap   disclosed   the   formula   for   Bodyguard   360,   Jason

Riccardi responded, “No” and stated that Plesent and Riccardi only

reviewed the process through which Vermont Soap provides drums of

base soap to Herdguard for use in Bodyguard 360.          [DE 67-3 at 9,

Pg ID 672].

      Of course, it may be true that someone discussed the Bodyguard

360 formula with Jason Riccardi but there is no evidence that

demonstrates that it was a representative of Vermont Soap.                 For

instance, it is possible that Riccardi discussed the formula with

another NXT representative who then opined that the formula was

too simple and could be replicated.           Regardless, Herdguard has

offered no objective evidence, other than an inference based on a

hunch, that Vermont Soap discussed the Bodyguard 360 formula with

NXT representatives.

      Moreover, the fact that Vermont Soap performed an experiment

on a product using diatomaceous earth for NXT does not establish

that Vermont Soap disclosed the formula for bodyguard 360 to NXT

or   otherwise   breached    the   confidentiality   agreement.       It    is

undisputed that diatomaceous earth is a well-known substance that

is used to produce a variety of scent suppression products,

including kitty litter.       Here, it appears that Vermont Soap did

                                     16
 
the right thing and ceased experimentation and development of the

product    using        diatomaceous    earth       when   it   realized    that   the

experimental product would be too close to the Bodyguard 360

formula.     Still, it appears to be undisputed that Vermont Soap

never developed or marketed another product using diatomaceous

earth.     Additionally, there is no objective evidence to suggest

that Vermont Soap used or revealed the Herdguard formula during

experimentation for NXT.

     Finally, Herdguard appears to infer that Vermont Soap played

some role in the failed negotiations between Herdguard and NXT.

Still, Riccardi has provided alternative reasons for the failed

negotiations, namely because a product using diatomaceous earth

cannot be certified as an organic product. Ultimately, since there

is insufficient evidence to create a genuine issue of material

fact regarding Vermont Soap’s alleged disclosure of Herdguard’s

confidential information, there is equally insufficient evidence

to support the notion that Vermont Soap played a role in the failed

negotiations between Herdguard and NXT.

     In sum, even when viewing the evidence in the light most

favorable     to        Herdguard,    there      is   insufficient      evidence   to

demonstrate that Vermont Soap disclosed Herdguard’s confidential

information        in     violation    of     the     confidentiality      agreement.

Herdguard supports its claim based on pure speculation and draws

inferences that are unreasonable based on the objective evidence

                                            17
 
presented.                             Moreover,                since   Herdguard   has   failed   to    present

sufficient evidence to create a genuine issue of material fact

regarding Vermont Soap’s breach of the agreement, Vermont Soap is

entitled to summary judgment on claims for punitive damages and

attorney’s fees.                                         As a result, Vermont Soap’s is entitled to

summary                  judgment                     and      Herdguard’s   motion   for    summary    judgment

against Vermont Soap is denied.

(3)    NXT and Alleged                                           Violation    of    the   Mutual   NDA’s    Non-
Circumvention Clause

              Herdguard alleges that NXT breached the Mutual NDA’s non-

circumvention                                clause             by   doing   business       directly    with   a

manufactuer/supplier.                                           Herdguard and NXT argue that they are

entitled to summary judgment on this breach of contract claim.

              The Mutual NDA3 states:

                   7.   NON CIRCUMVENTION At any time after the
              execution of this nondisclosure agreement, it is
              expressly agreed that the identities of any individual
              or entity and any other third parties (including,
              without limitation, suppliers, customers, financial
              sources, manufacturers and consultants) discussed and
              made available by the Disclosing Party in respect of the
              Purpose and any related business opportunity shall
              constitute Confidential Information and the Recipient or
              any Group company or associated entity or individual
              shall not (without the prior written consent of, or
              having entered into a commission agreement with, the
              Disclosing Party):



                                                            
3 Herdguard appears to only discuss violations of the Mutual NDA,
which was governed by New Jersey law. As a result, the Court only
considers the terms of the Mutual NDA for the purposes of the non-
circumvention clause dispute.
                                                                        18
 
                  a. directly or indirectly initiate, solicit,
             negotiate, contract or enter into any business
             transactions, agreements or undertakings with any
             such third party identified or introduced by the
             Disclosing Party;

             or

                  b. seek to by-pass, compete, avoid or
             circumvent the Disclosing Party from any business
             opportunity that relates to the Purpose by
             utilizing any Confidential Information or by
             otherwise exploiting or deriving any benefit from
             the Confidential Information.

[De 64-5 at 3, Pg ID 392].           Still, the Mutual NDA excludes

information that “was in a party’s possession prior to its receipt

from the other party” or that “was or becomes publicly known

through no breach of confidential obligation by the receiving

party.”    [Id. at 2, Pg ID 391].

a.      Alleged Breach of Non-Circumvention Clause

        It is undisputed that NXT had a business relationship with

Vermont Soap after beginning negotiations with Herdguard.   Vermont

Soap researched and manufactured products for NXT from 2015 until

2017.     In fact, as was previously mentioned, Riccardi testified

that he visited Vermont Soap’s manufacturing facility in July 2015

to conduct due diligence as part of the potential acquisition of

Herdguard and to find a manufacturer for NXT products.

        Still, NXT claims that it did not violate the provisions of

the Mutual NDA by engaging in a business relationship with Vermont

Soap.     Instead, NXT claims that the identity of Vermont Soap was


                                    19
 
not confidential information protected by the Mutual NDA because

Vermont Soap was known to NXT before NXT signed the Mutual NDA

with Herdguard. In her deposition, NXT representative Beth Sommers

testified that she became aware that Vermont Soap was a potential

vendor by conducting an internet search sometime in March 2015.

[DE 64-2 at 3, Pg ID 373].           Still, Sommers testified that she had

not had any contact with Vermont Soap before negotiations with

Herdguard.     [Id.].       Additionally, Riccardi testified that he had

not   scheduled      a    visit    to     Vermont   Soap    before     signing   the

nondisclosure agreements with Herdguard.                   [DE 65-6 at 5, Pg ID

498].

        Even so, it is possible that NXT discovered information about

Vermont Soap prior to entering into the Mutual NDA.                    Herdguard’s

owner Kenneth Stewart acknowledged that anyone could discover the

existence of Vermont soap through an internet search.                   [DE 64-1 at

21-22, Pg ID 355-56].              Furthermore, in his deposition Stewart

admitted that sometimes Herdguard would disclose Vermont Soap as

the manufacturer of Herdguard’s soaps as a marketing tool.                     [DE 64

at 36, Pg ID 370].          Thus, one could find that NXT had discovered

sufficient     information         about     Vermont    Soap    through        public

information     to       exclude    the    identity    of    Vermont    Soap     from

confidential information protected under the Mutual NDA.

        Still, the fact that NXT representatives simply knew that

Vermont Soap existed may be insufficient to exclude Vermont Soap’s

                                           20
 
identity as confidential information under the Mutual NDA.               Beth

Sommers may have known that Vermont Soap was one of many potential

manufacturers of products that NXT hoped to produce.                Still, it

does not appear that NXT knew that Vermont Soap was Herdguard’s

manufacturer before engaging in negotiations with Herdguard.               For

instance, on June 15, 2015, Riccardi sent an email to Crystal Geis

at Herdguard asking for a list of everyone who knew the Bodyguard

360 formula, including third party manufacturers.             [DE 68-2 at 4,

Pg ID 774].     In the same email, Riccardi asked if the product

manufacturer was near the Herdguard facility.             [Id.].    Thus, NXT

representatives may have known that Vermont Soap existed as a

corporate entity that was a potential business partner, but it is

unclear whether NXT representatives knew that Vermont Soap was a

third-party     manufacturer     for       Herdguard     or    whether     NXT

representatives were aware of the potential business opportunity

presented by Vermont Soap.

       Here, a genuine dispute of material fact exists regarding

whether NXT knew or publicly acquired information about Vermont

Soap before entering into the Mutual NDA with Herdguard.               Thus, a

reasonable jury could find that NXT representatives discovered

sufficient information about business opportunities at Vermont

Soap   such   that   the   identity   of   Vermont     Soap   as   Herdguard’s

manufacturer was not confidential information protected by the

Mutual NDA.    Alternatively, a reasonable jury could also find that

                                      21
 
NXT representatives had no prior contact with Vermont Soap and

only discovered the potential business opportunity at Vermont Soap

through information disclosed by Herdguard.               Ultimately, whether

the   identity    of   Vermont    Soap    as    a   third-party    manufacturer

constituted      confidential     information,        preventing     NXT     from

circumventing the business relationship between Herdguard and

Vermont Soap, is a disputed question of material fact that is best

resolved by a jury.       As a result, summary judgment for NXT and

Herdguard on this issue is denied.

b.    Actual Damages and Attorney’s Fees

      NXT also argues that Herdguard’s claim for violation of the

non-circumvention      clause    must    fail   because   Herdguard    has   not

demonstrated actual damages.            In response, Herdguard claims that

it has suffered damages that total at least $144,000 in lost sales.

[DE 65 at 11, Pg ID 446].        Of course, just because Herdguard says

it had suffered damages does not make it true.               Still, Herdguard

has provided sufficient information, in the form of sales receipts

and invoices filed as exhibits under seal [DE 66-1], to create a

factual issue on damages that is best resolved by the jury.

      Furthermore, NXT argues that Herdguard is not entitled to

attorney’s fees because Herdguard has failed to demonstrate that

it can recover on any of its claims.            But the Court has found that

there is a genuine issue of material fact pertaining to whether

NXT violated the non-circumvention clause of the Mutual NDA.                  As

                                         22
 
a result, the issue of attorney’s fees as damages is also best

left to the jury.

c.   Punitive Damages

     NXT also alleges that Herdguard may not recover punitive

damages because punitive damages are not recoverable in a breach

of contract claim under Kentucky law.    See Gen. Accident Fire &

Life Assurance Corp. v. Judd, 400 S.W.2d 685, 688 (Ky. 1966)

(“[P]unitive damages ordinarily are not recoverable for a breach

of contract.”).   That may by true under the Herdguard NDA, but the

Mutual NDA is governed by New Jersey law.

     Still, New Jersey law appears to be in accord with Kentucky

law on the availability of punitive damages in a breach of contract

action.   In New Jersey, “[w]ith rare exception, punitive damages

are not available in an action for a breach of contract.”   Buckley

v. Trenton Sav. Fund Soc'y, 544 A.2d 857 (N.J. 1988).    “Even where

the breach is ‘malicious and unjustified,’ punitive damages are

not allowed in actions upon ‘mere private contracts.’”    Kurnik v.

Cooper Health Sys., 2008 WL 2829963, at *15 (N.J. Super. Ct. App.

Div. July 24, 2008) (citing Sandler v. Lawn-A-Mat Chem. & Equip.

Corp., 358 A.2d 805, 812 (N.J. Super. Ct. App. Div. 1976)).

     New Jersey courts have recognized some exceptions to the

general rule barring punitive damages in breach of contract actions

“where the unusual relationship between the parties reflects a

breach of trust beyond the mere breach of a commercial contract.”

                                23
 
Sandler, 358 A.2d at 812.           Such actions include actions for breach

of a contract of marriage, actions against public utilities, and

actions involving a fiduciary relationship between a seller and a

real      estate    broker.      Id.       Finally,      New    Jersey    courts       have

recognized that an aggravated set of facts may make an award of

punitive         damages   appropriate         regardless      of   the   form    of   the

contract.         Id. at 813.

          Here, punitive damages are unavailable to Herdguard in this

breach of contract action under both Kentucky and New Jersey law.

This does not appear to be a case where aggravating factors or a

special relationship between the parties make the availability of

punitive damages appropriate.                  As a result, NXT is entitled to

summary judgment on Herdguard’s claim for punitive damages.

    C.     Alleged Tortious Interference with a Business Relationship
                                   by NXT

          Finally, Herdguard asserts that NXT tortuously interfered

with the business relationship between Vermont Soap and Herdguard.

To       prove    tortious    interference        with   a     prospective       business

relationship under Kentucky law, Herdguard must prove: “(1) the

existence of a valid business relationship or expectancy; (2) that

[NXT] was aware of this relationship or expectancy; (3) that [NXT]

intentionally         interfered;        (4)     that    the    motive     behind       the

interference         was     improper;    (5)     causation;        and   (6)    special

damages.”        Snow Pallet, Inc. v. Monticello Banking Co., 367 S.W.3d


                                           24
 
1, 6 (Ky. Ct. App. 2012) (citing Monumental Life Ins. Co. v.

Nationwide Retirement Solutions, Inc., 242 F. Supp. 2d 438, 450

(W.D. Ky. 2003)).         The analysis turns mostly on motive and the

“party seeking recovery must show malice or some significantly

wrongful conduct.”           National Collegiate Athletic Ass'n By and

Through Bellarmine College v. Hornung, 754 S.W.2d 855, 859 (Ky.

1988).

     NXT argues that Herdguard has implicitly conceded that it has

no   valid     claim   for    tortious        interference   with   a   business

relationship because Herdguard has not provided any argument or

evidence to support its claim.                 NXT is correct.      Herdguard’s

response to NXT’s motion for summary judgment [DE 65] fails to

mention tortious interference.           Additionally, Herdguard’s partial

motion   for    summary      judgment   [DE     68]   only   mentions   tortious

interference once in the introductory paragraph.                    Herdguard’s

failure to provide any argumentation or facts in support of its

tortious interference claim, paired with Herdguard’s assertion

that “[t]his is a simple matter of breach of contract,” indicates

that there is no genuine dispute of material fact on the issue of

tortious interference.

     Of course, Herdguard did state a general claim for breach of

contract in its complaint [DE 1-1] and has generally alleged that

NXT willfully and maliciously used confidential information in an

attempt to produce products to compete with Herdguard [DE 65 at

                                         25
 
11-12, Pg ID 446-47].            Still, these bare allegations fail to raise

a genuine issue of material fact on tortious interference with a

business relationship.               Herdguard has not provided any factual

information, other than bare assertions, pertaining to the motives

of NXT representatives.             As a result, there is no genuine dispute

of material fact on the claim of tortious interference and NXT is

entitled to summary judgment on this issue.

                                     IV.    Conclusion

        In   sum,      there   is   no     genuine      issue   of   material     fact   on

Herdguard’s claim that NXT and Vermont Soap reverse engineered or

used the Bodyguard 360 formula to produce a similar product called

Ultimate Outdoor Protection.                   Additionally, there is no genuine

dispute      of     material     fact    pertaining       to    whether     Vermont   Soap

breached the confidentiality agreement.                         Moreover, there is no

genuine issue of material fact on Herdguard’s claim for tortious

interference with a business relationship against NXT.                             Still,

there is a genuine dispute about what NXT knew about Vermont Soap

prior to signing the NDAs with Herdguard.                            Thus, whether the

existence         of   Vermont      Soap    as      a   manufacturer      for    Herdguard

constitutes confidential information that was protected by the

Mutual       NDA,      prohibiting       NXT     from     engaging     in    a    business

relationship with Vermont Soap, is a question best resolved by the

jury.    Regardless, punitive damages are not available to Herdguard



                                               26
 
on the breach of contract claim against NXT.            Accordingly, IT IS

ORDERED as follows:

        (1)    Herdguard’s voluntary dismissal of Counts IV, V, and VII

against NXT and Riccardi is GRANTED and Counts IV, V, and VII

against NXT and Riccardi are DISMISSED WITHOUT PREJUDICE.              As a

result, Jason Riccardi is voluntarily dismissed as a Defendant in

this matter.

        (2)    Herdguard’s voluntary dismissal of Counts V and VII

against Vermont Soap is GRANTED and Counts V and VII against

Vermont Soap are DISMISSED WITHOUT PREJUDICE.

        (3)    NXT’s motion for summary judgment [DE 64] is GRANTED IN

PART and DENIED IN PART.        Summary judgment is granted for NXT on

Herdguard’s breach of contract claim alleging reverse engineering

of the formula for Bodyguard 360 (Count I, ¶ 45), on Herdguard’s

claim    for    tortious   interference   with   a   business   relationship

(Count VI), and on Herdguard’s claim for punitive damages (Count

VIII).        Summary judgment is denied for NXT on Herdguard’s claim

for breach of contract due to violation of the Mutual NDA’s non-

circumvention clause (Count I, ¶ 44) and on Herdguard’s claim for

attorney’s fees (Count IX).

        (4)    Vermont Soap’s motion for summary judgment [DE 67] is

GRANTED.       Vermont Soap is granted summary judgment on Counts II,

VIII, and IX. As a result, Vermont Soap is dismissed as a Defendant

in this matter.

                                     27
 
    (5)   Herdguard’s partial motion for summary judgment [DE 68]

is DENIED.

    This the 5th day of February, 2019.




                               28
 
